     Case 2:19-cv-01994-JAM-DMC Document 19 Filed 08/28/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROLAND THOMAS KOCH,                                  No. 2:19-CV-1994-JAM-DMC-P
12                         Petitioner,
13           v.                                            FINDINGS AND RECOMMENDATIONS
14    BRANDON PRICE,
15                         Respondent.
16

17                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is respondent’s motion to

19   dismiss (ECF No. 17) petitioner’s petition for writ of habeas corpus. Petitioner has not submitted

20   an opposition.

21

22                                              BACKGROUND

23                    Petitioner is currently confined at Coalinga State Hospital in Coalinga, California,

24   awaiting trial on a Sexually Violent Predator (SVP) petition filed against him in the Sacramento

25   County Superior Court in 2008. On October 2, 2019, petitioner submitted this federal petition for

26   writ of habeas corpus, alleging multiple claims stemming from a deprivation of his right to a

27   speedy trial and the ineffective assistance of counsel. See ECF No. 1. On January 27, 2020,

28   respondent submitted his motion to dismiss the petition. See ECF No. 17. Respondent argues that
                                                          1
     Case 2:19-cv-01994-JAM-DMC Document 19 Filed 08/28/20 Page 2 of 5

 1   the Court should abstain from addressing the petition because state proceedings are currently

 2   ongoing and petitioner has failed to demonstrate extraordinary circumstances justifying federal

 3   review at this time. Respondent’s motion, supported by state court records, summarizes events as

 4   follows:

 5                  On December 10, 2008, the Sacramento County District Attorney filed a
                    SVP petition pursuant to California Welfare and Institutions Code sections
 6                  6000 et seq. (Lod. Doc. 1.) After a hearing on September 29, 2009, the
                    Sacramento Superior Court found probable cause to hold Petitioner
 7                  pending trial. (Lod. Doc. 2 at 12.) Since then, approximately seventy
                    hearings have occurred in Petitioner’s case. It does not appear from the
 8                  record that Petitioner or his counsel has ever objected to continuing the
                    case. (Lod. Doc. 2.)
 9
                    The superior court denied a Marsden1 motion on April 19, 2019. (Lod.
10                  Doc. 2 at 2.) A second Marsden motion was dropped from the court’s
                    calendar on July 18, 2019. (Lod. Doc. 2 at 1.)
11
                    Currently, a trial readiness conference is scheduled in the SVP case for
12                  March 9, 2020, and trial is scheduled for March 19, 2020. (Lod. Doc. 2 at
                    1.)
13
                    Petitioner has filed two state habeas petitions related to his current
14                  confinement: (1) California Supreme Court case number S257536, filed
                    August 19, 2019, denied September 11, 2019,2 and (2) Sacramento
15                  Superior Court case number 19HC00497,3 filed September 25, 2019,
                    denied November 21, 2019. (Lod. Docs. 3-6.) Both petitions appear to
16                  contain the same claims Petitioner raises in the instant federal petition.
                    (Lod. Docs. 3, 5.)
17
                    Petitioner filed a petition for writ of habeas corpus in federal court on
18                  December 13, 2018 in Koch v. Price, 2:18-cv-3199 JAM KJN P (E.D. Cal.
                    June 4, 2019 “Koch, 2:18-cv-3199”), alleging a speedy trial violation and
19                  ineffective assistance of counsel for failure to file motions and take
                    Petitioner’s case to trial. (Koch, 2:18-cv-3199, Dkt. 1.) On June 4, 2019,
20                  the district court judge ordered the case dismissed on abstention grounds.
                    (Koch, 2:18-cv-3199, Dkt. 15.)
21
                    ECF No. 17, pgs. 1-2 (original footnotes omitted).
22

23                  A review of the Sacramento Superior Court website2 shows that petitioner’s SVP

24   trial was continued to October 8, 2020, as a result of the COVID-19 health emergency.

25          1
                     In California, a criminal defendant who is dissatisfied with court-appointed
26   counsel must be permitted to state the reasons why the defendant believes the attorney should be
     replaced. See People v. Marsden, 2 Cal.3d 118, 123-24 (1970).
             2
27                   See https://services.saccourt.ca.gov/PublicCaseAccess/, case number 00F06149;
     also Gerritsen v. Warner Bros. Enterm't Inc., 112 F. Supp. 3d 1011, 1033-34 (C.D. Cal. 2015)
28   (judicial notice of government websites and websites run by governmental agencies is proper).
                                                        2
     Case 2:19-cv-01994-JAM-DMC Document 19 Filed 08/28/20 Page 3 of 5

 1                                              DISCUSSION

 2                  Respondent argues that the current federal petition should be dismissed under the

 3   Younger abstention doctrine because: (1) there are currently pending state proceedings based on

 4   similar claims; (2) petitioner has failed to show that extraordinary circumstances exist and justify

 5   circumvention of the abstention doctrine. The Court agrees with respondent.

 6                  The Younger abstention doctrine asserts that a federal court should not interfere

 7   with ongoing state criminal proceedings by granting injunctive or declaratory relief except under

 8   special circumstances. See Younger v. Harris, 401 U.S. 37, 43-45 (1971); also Samuels v.

 9   Mackell, 401 U.S. 66, 68-69 (1971). Younger and its progeny are based on the interests of comity

10   and federalism that counsel federal courts to maintain respect for state functions and not unduly

11   interfere with the state's good faith efforts to enforce its own laws in its own courts. See

12   Middlesex County Ethics Committee v. Garden State Bar Assoc., 457 U.S. 423, 431

13   (1982). Federal courts should not enjoin pending state criminal prosecutions absent a showing of

14   the state's bad faith or harassment. See Younger, 401 U.S. at 46, 53-54 (holding that the cost,

15   anxiety and inconvenience of criminal defense are not the kind of special circumstances or

16   irreparable harm that justify federal court intervention); also Dubinka v. Judges of the Superior

17   Court, 23 F.3d 218, 225-26 (9th Cir. 1994).

18                  The Ninth Circuit follows a three-prong test espoused by the Supreme Court to

19   determine whether abstention under the Younger doctrine is appropriate. Younger abstention is

20   required when: (1) state proceedings, judicial in nature, are pending; (2) the state proceedings
21   involve important state interests; and (3) the state proceedings afford adequate opportunity to

22   raise the constitutional issue. See Middlesex County Ethics Comm., 457 U.S. at 432.

23                  If these three requirements are met, the Court must also consider whether any of

24   the narrow exceptions to the Younger abstention doctrine apply. The Court need not abstain if the

25   state court proceedings were undertaken for bad faith or for purposes of harassment or the statute

26   at issue is "flagrantly and patently violative of express constitutional prohibitions." Dubinka, 23
27   F.3d at 223 & 225; Lebbos v. Judges of Superior Court, 883 F.2d 810, 816 (9th Cir. 1989). The

28   extraordinary circumstances exception recognizes that a federal court need not abstain when
                                                        3
     Case 2:19-cv-01994-JAM-DMC Document 19 Filed 08/28/20 Page 4 of 5

 1   faced with a statute that is flagrantly unconstitutional in every clause. Dubinka, 23 F.3d at 225.

 2                  Here, respondent argues that the current federal petition is barred by the abstention

 3   doctrine. Specifically, respondent states:

 4                  Here, the requirements for abstention are met. Petitioner is scheduled for
                    trial on his SVP petition on March 19, 2020. (Lod. Doc. 2 at 1.) Thus the
 5                  SVP proceedings are ongoing. See Page, 932 F.3d at 902 (“Where, as
                    here, ‘no final judgment has been entered’ in state court, the state court
 6                  proceeding is ‘plainly ongoing’ for purposes of Younger.”). Petitioner’s
                    SVP proceedings also implicate important state rights. See Smith v.
 7                  Plummer, 458 Fed. Appx. 642, 643 (9th Cir. 2011) (unpublished). There is
                    also no indication that Petitioner does not have an adequate forum to raise
 8                  constitutional challenges. To the contrary, Petitioner has filed several
                    Marsden motions in the Sacramento Superior Court. (Lod. Doc. 2 at 1-2.)
 9                  Finally, Petitioner is asking this Court to dismiss his SVP proceedings,
                    thus the relief he seeks would have “the practical effect of enjoining the
10                  ongoing state judicial proceeding.” Page, 932 F.3d at 902.
11                  Petitioner claims that “extraordinary circumstances do threaten great,
                    immediate and irreparable injury.” But Petitioner fails to explain what
12                  these circumstances are. The fact that his case has been pending for ten
                    years does not qualify. “The delay [in bringing an SVP case to trial] is not
13                  an extraordinary circumstance under Younger.” Page, 932 F.3d at 902.
                    Petitioner claims that he has always demanded to be brought to trial. But
14                  he fails to attach any records supporting his claim, and the minute orders
                    do not reflect any instance in which Petitioner made such a demand. (Lod.
15                  Doc. 2.) Rather, it appears the delay is “ ‘attributable to the petitioner’s
                    quite legitimate efforts in state court to escape guilt’ through litigation.”
16                  Id. at 902-03 (quoting Edelbacher v. Calderon, 160 F.3d 582, 585 (9th Cir.
                    1998).
17
                    ECF No. 17, pgs. 4-5.
18
                    The Court agrees that the Younger abstention doctrine warrants dismissal of the
19
     current petition. The first Younger prong is satisfied here because the state proceedings have not
20
     been concluded. As discussed above, petitioner’s SVP trial has not yet occurred and is currently
21
     scheduled for October 8, 2020. The second prong is satisfied because an important state interest,
22
     that of not having the federal courts interfere in state criminal proceedings by precluding a
23
     prosecution, is at issue here. See Dubinka, 23 F.3d at 223. Finally, the third requirement is met
24
     because petitioner can address his federal constitutional claims related to the deprivation of his
25
     right to a speedy trial and the ineffective assistance of counsel in the state court criminal
26
     proceedings. Indeed, petitioner has submitted two different petitions to the California courts
27
     related to the same claims at issue here.
28
                                                         4
     Case 2:19-cv-01994-JAM-DMC Document 19 Filed 08/28/20 Page 5 of 5

 1                  Additionally, no exceptional circumstances exist to justify circumventing the

 2   abstention doctrine. In his petition, petitioner argues that the Younger doctrine “does NOT apply

 3   to [him]” and that extraordinary circumstances threaten to do him “GREAT, IMMEDIATE and

 4   irreparable injury.” ECF No. 1, pgs. 27 and 30. However, petitioner does not describe what sort of

 5   injury he is in threat of suffering, nor does he elaborate on why federal abstention should not

 6   apply in this case. Petitioner also argues that his lengthy criminal proceedings have caused him

 7   “pain, stress, [and] hopelessness . . .” ECF No. 1, pg. 27. However, “cost, anxiety, and

 8   inconvenience of criminal defense are not the kind of special circumstances or irreparable harm

 9   that justify federal court intervention.” Jacobsen v. California, No. 1:13-cv-02062-AWI-JLT,

10   2014 U.S. Dist. LEXIS 2158, at *11 (E.D. Cal. Jan. 8, 2014). Lastly, the Court notes that

11   petitioner has failed to submit an opposition to the current motion to dismiss and thus provides no

12   additional context for these arguments.

13

14                                             CONCLUSION

15                  Based on the foregoing, the undersigned recommends that respondent’s motion to

16   dismiss (ECF No. 17) be granted.

17                  These findings and recommendations are submitted to the United States District

18   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

19   after being served with these findings and recommendations, any party may file written

20   objections with the court. Responses to objections shall be filed within 14 days after service of
21   objections. Failure to file objections within the specified time may waive the right to appeal. See

22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

23

24   Dated: August 28, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        5
